 In the Matter of IOWA PACKING COMPANY, EMPLOYERandNATIONALBROTHERHOOD OF PACKINGHOUSEWORKERS, C. U. A., LOCAL No.56, PETITIONERCase No.18-R-1736.Decided July 0, 19/.7Mr. Arthur R. Curtis,of Chicago, Ill., for the Employer.Mr. A. Leonard,of Chicago, Ill., andMessrs. Don Milton, DanBomar, Glenn M. Johnson,andAl Davidson,all of Des Moines, Iowa,for the Petitioner.Messrs.Harvey Mader, A. Groffredi,andJohn Davide5ek,all ofDes Moines, Iowa, for the AFL.Mr. Benj. E. Coole,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at DesMoines, Iowa, on January 7, 1947, before Clarence A. Meter, hearingofficer.The hearing officer°s rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'The request fororal arbument made by the Petitioner is denied inasmuch as therecord, in our opinion, adequately presents the issues and the positionsof the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERIowa Packing Company, an Iowa corporation, is wholly ownedby Swift and Company, an Illinois corporation.At its Des Moines,1The CIO opposed intervention of the AFL and moved dismissal of the petition on thegrounds that neither the AFL nor the Petitioner had shown a substantial interest in theunits sought.The hearing officer reserved ruling for the Board on this motionThemotion is hereby denied.Seeplatter of 0. D. Jennings & Company,68 N. L. R B. 516.The CIO and the Employer contend further that the contract entered into between themon December 21, 1946, is a bar to the AFL's participation in this proceedinginasmuch asitmade no claim to representation prior thereto.However, inasmuch as the contract isnot urged as, nor could it be, a bar to the petition filed previously, it follows that the74 N. L R. B., No. 78.434 IOWA PACKING COMPANY435Iowa, plant, the only one involved in this proceeding, the Employeris engaged in the general business of purchasing, slaughtering, andprocessing livestock.The volume of its business during the fiscalyear 1946 exceeded $35,000,000.Most of the Employer's purchaseswere made within the State of Iowa, while, approximately 75 percentof the Employer's total sales went to points outside the State of Iowa.The Employer did not question the Board's jurisdiction.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with ConfederatedUnions of America, claiming to represent employees of the Employer.United Packinghouse Workers of America, herein called the CIO,is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.Team and Truck Drivers Union, Local No. 90, herein called theAFL, is a labor organization affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L., claiming to represent employees of the Employer.III.TZIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Employer, the Petitioner, and the CIO agree generally that allproduction and maintenance employees, including gang leaders, stor-age and part-time employees, but excluding salaried plant scalers,draftsmen, brick masons, superintendent's office, medical department,plant-protection (uniformed police, firemen and box pullers), salariedplant clerical, time and employment, casual, cafeteria, snack, creditunit, standards department, aind industrial relations departmentemployees, and all supervisory employees constitute an appropriateBoard is not precluded from proceeding to a determination of all existing representationclaims involving employees encompassed by the petition.Accordingly,we affirm theruling of the hearing officer in granting the motion of the AFL to intervene in thisproceeding. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit.The only dispute is with respect to the full-time truck driversand garage employees;the Petitioner and the AFL argue that aseparate unit of these employees should be established,'whereas theEmployer and the CIO would include them in the production andmaintenance unit because of the plant-wide collective bargaininghistory.There are nine truck drivers and three garage mechanics em-ployed at the Employer'sDes Moines plant.The truck driversmake deliveries in the city of Des Moines,throughout the State ofIowa, and in adjoining States.Theywork under the immediatesupervision of the clock foreman.The Board has found in numer-ous cases that truck drivers comprise a skilled and well-definedcraft group with distinct functions and interests warranting theirestablishment as a separate bargaining unit.Such units have been,established in the meat-packing industry and thereis noindicationthat they have not functioned successfully in promoting harmoniouslabor relations.-However, garage mechanics, who, in this instancework under separate supervision,employ substantially differentskills than truck drivers, and we are of the opinion,therefore, thatthey are more appropriately excluded from craft units comprisingthe latter employees.The Employer and- the CIO argue that because of the historyof collective bargaining on a plant-wide basis,the Board shouldinclude these truck drivers in the broader production and mainte-nance unit.While it is apparent that the truck drivers have en-joyed the benefits of collective bargaining as members of the exist-ing plant-wide unit since 1941, no labor organization claimed torepresent these employees until 1946.`Consequently,thisgrouphas at no time been afforded an opportunityin a separate electionto determine whether or not it desires representation apart fromthe plant-wide unit represented by the CIO.°In view of the craft character of the truck drivers sought hereinby the Petitioner,the prevalence of such craft units in the industry,and the lack of opportunity of these employees to demonstratewhether or not they desire separate representation,we do not be-lieve that the bargaining history in this case is sufficient in itself2The AFL is not interested in the establishment of a plant-wide unit and it does not wishto appear on the ballot if such a unit is found appropriate.3SeeMatter of Swift & Company,68 N. L R. B. 440;Matter ofWilson &Company,56 N. L R B. 1508;Matter of Armour & Company,53 N. L, R. B. 519, andMatter ofSwiftitCompany,53 N L R B 477 .4The existing plant-wide unit was established following a consent election held in July1941,and thereafter continued as the result of an election held pursuant to order of theBoard in December 1942(45 N. L.R B. 733).5 SeeMatter of American Fork it Hoe Company,72 N. L. R. B. 10255 IOWA PACKING COMPANY437to deny the truck drivers an opportunity to decide at the presenttime whether they desire to continue to be represented as part ofthe plant-wide unit or whether they desire to bargain as a separateunit.'In this situation, we shall permit the scope of the bargain-ing unit or units to be determined in part by the results of separateelections among the groups represented by the several unions hereinconcerned.We shall, therefore, make no final unit determinationat this time but shall in part be guidad' by the desires of the em-ployees expressed in the elections directed hereinafter.The Petitioner requests that those employees in the appropriateunit who are presently absent on military leave be accorded anopportunity to cast ballots by mail.The Employer and the AFLtake no position, and the CIO contends that ballots should be sentonly to those employees for whom there are correct addresses.Therecord discloses that of the 1080 employees who. enlisted in the armedforces, 404 have not applied for reemployment, and of this latternumber, the Employer has the correct addresses of only 12.Weare of the opinion that the foregoing circumstances fail to meetthe requirements imposed by the Board for use of mail ballots asset forth inMatter of Southwest Pennsylvania Pipe Lines.7Conse-quently, we shall allow only the employees in the armed forces inthe United States, who present themselves at the polls, to vote.8We shall direct separate elections by secret ballot among the em-ployees of the Employer in each of the -following voting groups :(1)All full-time truck drivers, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action;(2)All remaining production and maintenance employees, includ-ing gang leaders, part-time, storage, and garage employees, but exclud-ing brick masons, draftsmen, salaried plant scalers, plant-protection(uniformed police,firemen, boxpullers), medical department, generaloffice, salaried plant clerical, superintendent's office, time and employ-ment, cafeteria, casual, snack, credit unit, standards department, andindustrial relations department employees, master mechanic, foremen,and all or any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changesin the statusof employees, or effectively recommend such action.6 SeeMatter of American Fork & Hoe Company,footnote 6,supra; Matter of Wilson &Co,Inc,70NL.R B 1.° 64 N. L R. B 1384SeeMatter of Joseph Bancroft and Sons Company,67N. L. R B. 678. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONS 9As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Iowa Packing Company, DesMoines, Iowa, elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (3Q) days from the (late of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting groups described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid ,off, and including employees in the armed forcesof the United States, who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, (a) to determine whether the employees in group 1, above,desire to be represented by National Brotherhood of PackinghouseWorkers, C. U. A., Local No. 56, United Packinghouse Workers ofAmerica, CIO, or Team and Truck Drivers Union, Local No. 90, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. of L., for the purposes of collective bar-gaining, or by none of these organizations, and (b) to determinewhether the employees in group 2, above, desire to be represented byNational Brotherhood of Packinghouse Workers, C. U. A., Local No.56, or United Packinghouse Workers of America, CIO, for the pur-poses of collective bargaining, or'by neither.a Any participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.